Exhibit 10.5

 

GSI TECHNOLOGY, INC.

STOCK OPTION AGREEMENT

(For Non-U.S. Participants)

GSI Technology, Inc. (the “Company”) has granted to the Participant named in the
Notice of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement.  The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the GSI
Technology, Inc. 2016 Equity Incentive Plan (the “Plan”), as amended to the Date
of Grant, the provisions of which are incorporated herein by reference.  By
signing the Grant Notice, the Participant: (a) acknowledges receipt of, and
represents that the Participant has read and is familiar with, the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
shares issuable pursuant to the Option (the “Plan Prospectus”), (b) accepts the
Option subject to all of the terms and conditions of the Grant Notice, this
Option Agreement and the Plan and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Option Agreement or the Plan.

1.   DEFINITIONS AND  CONSTRUCTION.

1.1   Definitions.  Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.

1.2   Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Option Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.   CERTAIN CONDITIONS OF THE  OPTION.

2.1   Compliance with Local Law.  The Participant agrees that the Participant
will not acquire shares pursuant to the Option or transfer, assign, sell or
otherwise deal with such shares except in compliance with Local Law.

2.2   Service and Employment Conditions.  In accepting the Option, the
Participant acknowledges, understands and agrees that:

(a)   Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Option; and the Participant’s
right to exercise the Option after termination of Service, if any, will be
measured by the date of termination of the Participant’s active Service and will
not be extended by any notice period mandated under Local Law.  Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.

 







--------------------------------------------------------------------------------

 



(b)   The vesting of the Option shall cease upon, and no shares shall become
Vested Shares following, the Participant’s termination of Service for any reason
except as may be explicitly provided by the Plan or this Agreement.

(c)   The Plan is established voluntarily by the Company.  It is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Option
Agreement.

(d)   The grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options, even if Options have been granted repeatedly in the past.

(e)   All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(f)   The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.

(g)   The Participant is voluntarily participating in the Plan.

(h)   The Option is an extraordinary item that does not constitute compensation
of any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(i)   The Option is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(j)   In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any other Participating Company.

(k)   The future value of the underlying shares is unknown and cannot be
predicted with certainty.  If the underlying shares do not increase in value,
the Option will have no value.  If the Participant exercises the Option and
obtains shares, the value of those shares acquired upon exercise may increase or
decrease in value, even below the Exercise Price.

(l)   No claim or entitlement to compensation or damages arises from termination
of the Option or diminution in value of the Option or shares purchased through
exercise of the Option resulting from termination of the Participant’s Service
(for any reason whether or not in breach of Local Law) and the Participant
irrevocably releases the Company and each other Participating Company from any
such claim that may arise.  If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Option Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.

 





2

--------------------------------------------------------------------------------

 



2.3   Data Privacy Consent.  The Participant understands that the Company and
the employer may collect, where permissible under applicable law, certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to stock awarded, canceled, exercised, vested, unvested
or outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.   The Participant understands
that Company may transfer the Participant’s Data to the United States, which is
not considered by the European Commission to have data protection laws
equivalent to the laws in the Participant’s country.  The Participant
understands that the Company will transfer the Participant’s Data to a stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws that the European
Commission or the Participant’s jurisdiction does not consider to be equivalent
to the protections in the Participant’s country.  The Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  The Participant
authorizes the Company and any other possible recipients which may assist the
Company with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.  The Participant understands that if he
or she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative.  Further, the Participant understands that he or she is
providing the consents herein on a purely voluntary basis.  If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, his or her engagement as a service provider and career with the
employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant Options or other equity awards or administer or
maintain such awards.  Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative. The Participant understands that the Participant has the right
to access, and to request a copy of, the Data held about the Participant.  The
Participant also understands that the Participant has the right to discontinue
the collection, processing, or use of the Participant’s Data, or supplement,
correct, or request deletion of any of the





3

--------------------------------------------------------------------------------

 



Participant’s Data.  To exercise the Participant’s rights, the Participant may
contact the Participant’s local human resources representative.  The Participant
hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data as
described in this Option Agreement and any other Option grant materials by and
among, as applicable, the employer, the Company and any Parent or Affiliate for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant understands that the
Participant’s consent will be sought and obtained for any processing or transfer
of the Participant’s Data for any purpose other than as described in the
Agreement and any other Plan materials.

3.   ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee.  All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

4.   EXERCISE OF THE  OPTION.

4.1   Right to Exercise.  Except as otherwise provided herein, the Option shall
be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option.  In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.

4.2   Method of Exercise.  Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company.  An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company).  In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be signed by the Participant and delivered
in person, by certified or registered mail, return receipt requested, by
confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company).  Each
Exercise Notice, whether electronic or written, must state the Participant’s
election to exercise the Option, the number of whole shares of Stock for which
the Option is being exercised and such other representations and agreements as
to the Participant’s investment intent with respect to such shares as may be
required pursuant to the provisions of this Option Agreement.  Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock





4

--------------------------------------------------------------------------------

 



being purchased.  The Option shall be deemed to be exercised upon receipt by the
Company of such electronic or written Exercise Notice and the aggregate Exercise
Price.

4.3   Payment of Exercise Price.

(a)   Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.

(b)   Limitations on Forms of Consideration.  The Company reserves, at any and
all times, the right, in the Company’s sole and absolute discretion, to
establish, decline to approve or terminate any program or procedure providing
for payment of the Exercise Price through any of the means described below,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

(i)   Cashless Exercise.  A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).

(ii)   Net-Exercise.  A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be
issued.  Following a Net-Exercise, the number of shares remaining subject to the
Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.

(iii)   Stock Tender Exercise.  A “Stock Tender Exercise” means the delivery of
a properly executed Exercise Notice accompanied by (1) the Participant’s tender
to the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value.  A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.  If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless





5

--------------------------------------------------------------------------------

 



such shares either have been owned by the Participant for a period of time
required by the Company (and not used for another option exercise by attestation
during such period) or were not acquired, directly or indirectly, from the
Company.

4.4   Tax Withholding.  Regardless of any action taken by the Company or any
other Participating Company with respect to any or all income tax, social
insurance, National Insurance Contributions, payroll tax, payment on account or
other tax-related amounts, if any, or other tax-related withholding obligations
in connection with any aspect of the Option, including the grant, vesting, or
exercise of the Option, the subsequent sale of shares acquired pursuant to such
settlement, or the receipt of any dividends (the “Tax Withholding Obligations”),
the Participant acknowledges that the ultimate liability for all Tax Withholding
Obligations legally due by the Participant is and remains the Participant’s
responsibility.  In addition to the Tax Withholding Obligations, the Company
shall have the right to require the Participant to assume the obligation for
such social insurance, payroll tax or other tax-related amounts, if any, as are
required by law to be paid by the Participating Company Group with respect to
the Option or the shares acquired pursuant thereto which the Participating
Company Group determines, in its discretion, to charge to the Participant (the
“Employer Tax Obligations,” and, together with the Tax Withholding Obligations,
the “Tax Obligations”).  The Participant acknowledges that the Company (a) makes
no representations or undertakings regarding the treatment of any Tax
Obligations and (b) does not commit to structure the terms of the grant or any
other aspect of the Option to reduce or eliminate the Participant’s liability
for Tax Obligations.  At the time of exercise of the Option or as otherwise
required by the Company, the Participant shall pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax Obligations.  In this regard, at
the time the Option is exercised, in whole or in part, or at any time thereafter
as requested by the Company or any other Participating Company, the Participant
hereby authorizes withholding of all applicable Tax Obligations from payroll and
any other amounts payable to the Participant, and otherwise agrees to make
adequate provision for withholding of all applicable Tax Obligations, if any, by
each Participating Company which arise in connection with the
Option.  Alternatively, or in addition, if permissible under applicable law,
including Local Law, the Company or any other Participating Company may (i) sell
or arrange for the sale of shares acquired by the Participant to satisfy the Tax
Obligations, and/or (ii) withhold in shares, provided that only the amount of
shares necessary to satisfy the minimum amount of Tax Withholding Obligations
required by applicable law, including Local Law, is withheld.  Finally, the
Participant shall pay to the Company or any other Participating Company any
amount of the Tax Obligations that that cannot be satisfied by the means
previously described.  The Company shall have no obligation to process the
exercise of the Option or to deliver shares until the Tax Obligations as
described in this Section have been satisfied by the Participant.

4.5   Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option.  Except as provided
by the preceding sentence, a certificate for the shares as to which the Option
is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.





6

--------------------------------------------------------------------------------

 



4.6   Restrictions on Grant of the Option and Issuance of Shares.    The grant
of the Option and the issuance of shares of Stock upon exercise of the Option
shall be subject to compliance with all applicable requirements of United States
federal and state and Local Law with respect to such securities.  The Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable United States federal, state or foreign
securities laws, including Local Law, or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  In addition, the Option may not be exercised unless (i) a
registration statement under the Securities Act shall at the time of exercise of
the Option be in effect with respect to the shares issuable upon exercise of the
Option or (ii) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act.  THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS
THE FOREGOING CONDITIONS ARE SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE
ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to the exercise of the Option, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

4.7   Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5.   NONTRANSFERABILITY OF THE  OPTION.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

6.   TERMINATION OF THE  OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.





7

--------------------------------------------------------------------------------

 



7.   EFFECT OF  TERMINATION OF  SERVICE.

7.1   Option Exercisability.    The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a)   Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

(b)   Death.  If the Participant’s Service terminates because of the death of
the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.  The Participant’s Service shall be deemed to have terminated
on account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

(c)   Termination for Cause.  Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.

(d)   Other Termination of Service.  If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2   Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of the Participant’s Service for Cause, if the exercise
of the Option within the applicable time periods set forth in Section 7.1 is
prevented by the provisions of Section 4.6, the Option shall remain exercisable
until the later of (a) thirty (30) days after the date such exercise first would
no longer be prevented by such provisions, or (b) the end of the applicable time
period under Section 7.1, but in any event no later than the Option Expiration
Date.





8

--------------------------------------------------------------------------------

 



8.   EFFECT OF  CHANGE IN  CONTROL.

In the event of a Change in Control, the Option shall be subject to the
definitive agreement entered into by the Company in connection with the Change
in Control.  Except to the extent that the Committee determines to cash out the
Option in accordance with Section 13.1(c) of the Plan, the surviving,
continuing, successor, or purchasing entity or parent thereof, as the case may
be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under all
or any portion of the Option or substitute for all or any portion of the Option
a substantially equivalent option for the Acquiror’s stock.  For purposes of
this Section, the Option or any portion thereof shall be deemed assumed if,
following the Change in Control, the Option confers the right to receive,
subject to the terms and conditions of the Plan and this Option Agreement, for
each share of Stock subject to such portion of the Option immediately prior to
the Change in Control, the consideration (whether stock, cash, other securities
or property or a combination thereof) to which a holder of a share of Stock on
the effective date of the Change in Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if such consideration is not solely common stock of the Acquiror, the
Committee may, with the consent of the Acquiror, provide for the consideration
to be received upon the exercise of the Option, for each share of Stock subject
to the Option, to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control.  The Option shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control to
the extent that the Option is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised as of the time of the Change
in Control.

9.   ADJUSTMENTS FOR  CHANGES IN  CAPITAL  STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, Exercise Price and kind
of shares subject to the Option, in order to prevent dilution or enlargement of
the Participant’s rights under the Option.  For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.”  Any fractional
share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number and the Exercise Price shall be rounded up to
the nearest whole cent.  In no event may the Exercise Price be decreased to an
amount less than the par value, if any, of the stock subject to the Option. The
Committee in its sole discretion, may also make such adjustments in the terms of
the Option to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate.  All adjustments pursuant
to this Section shall be determined by the Committee, and its determination
shall be final, binding and conclusive.





9

--------------------------------------------------------------------------------

 



10.   RIGHTS AS A  STOCKHOLDER.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.

11.   LEGENDS.

The Company may at any time place legends referencing any applicable United
States federal, state or foreign securities law, including Local Law,
restrictions on all certificates representing shares of stock subject to the
provisions of this Option Agreement.  The Participant shall, at the request of
the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to the Option in the possession of the
Participant in order to carry out the provisions of this Section.

12.   MISCELLANEOUS  PROVISIONS.

12.1   Termination or Amendment.  The Committee may terminate or amend the Plan
or the Option at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Option or any unexercised
portion thereof without the consent of the Participant unless such termination
or amendment is necessary to comply with any applicable law or government
regulation.  No amendment or addition to this Option Agreement shall be
effective unless in writing.

12.2   Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

12.3   Binding Effect.  This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

12.4   Delivery of Documents and Notices.  Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth in the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.





10

--------------------------------------------------------------------------------

 



(a)   Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

(b)   Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 12.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in
Section 12.4(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 12.4(a) or may change the
electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 12.4(a).

12.5   Integrated Agreement.  The Grant Notice, this Option Agreement and the
Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein and supersede
any prior agreements, understandings, restrictions, representations, or
warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein, the
provisions of the Grant Notice, the Option Agreement and the Plan shall survive
any exercise of the Option and shall remain in full force and effect.

12.6   Country-Specific Terms and Conditions.  Notwithstanding any other
provision of this Option Agreement to the contrary, the Option shall be subject
to the specific terms and conditions, if any, set forth in Appendix A to this
Option Agreement which are applicable to the Participant’s country of residence,
the provisions of which are incorporated in and constitute part of this Option
Agreement.  Moreover, if the Participant relocates to one of the countries
included in Appendix A, the specific terms and conditions applicable to such
country will apply to the Option to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with Local Law or facilitate the administration of the Plan or this
Option Agreement.





11

--------------------------------------------------------------------------------

 



12.7   Foreign Exchange / Exchange Control.  The Participant acknowledges and
agrees that it is the Participant’s sole responsibility to investigate and
comply with any applicable foreign exchange or exchange control laws in
connection with the exercise of the Option or issuance, delivery or sale of the
shares of Stock pursuant and that the Participant shall be responsible for any
associated compliance or reporting of inbound our outbound of international fund
transfers required under applicable law.  The Participant is advised to seek
appropriate professional advice as to how the foreign exchange or exchange
control regulations apply to the Participant’s specific situation.

12.8   No Advice Regarding Grant.  The Company and its Affiliates are not
providing any tax, legal or financial advice, nor are they making any
recommendations or assessments regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying shares of
Stock.  Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

12.9   Language.  If Participant has received this Option Agreement, or any
other document related to the Option and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control, subject to Local
Law.

12.10   Applicable Law.  This Option Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.  For purposes of  litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Option
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of the County of Santa Clara,  California, or the federal courts of
the United States for the Northern District of California, and no other courts,
where this Option Agreement is made and/or performed.

12.11   Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 



12

--------------------------------------------------------------------------------

 



APPENDIX A

 

 

GSI TECHNOLOGY, INC.

2016 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

FOR NON-U.S. PARTICIPANTS

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the Option
granted to the Participant under the Plan if he or she resides in one of the
countries listed below.  Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the main body of the
Agreement.

 

Notifications

 

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of November
2016.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix as the only source of information relating to the consequences of
the Participant’s participation in the Plan because the information may be out
of date at the time the Participant exercises the Option or sells the shares of
Stock acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws of the Participant’s country may apply to his or her situation. 

 

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working or transfers to another
country after the grant of the Option, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to the Participant in the same manner.  In addition, the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to the Participant under these circumstances.

 

 







--------------------------------------------------------------------------------

 



[COUNTRY]

Notifications

 

 

Terms and Conditions

 

--------------------------------------------------------------------------------